Citation Nr: 1118500	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


REMAND

The Veteran contends that his service-connected psychiatric disability is more than 30 percent disabling and that his service-connected disabilities, which include prostate cancer, have rendered him unemployable.

The Veteran was afforded a VA examination to determine the current degree of his service-connected psychiatric disability in May 2009.  At the examination he reported that he was currently receiving private psychiatric treatment and that he had been hospitalized 11 times during the last 12 months for urinary tract infections.  Neither the records pertaining to the current psychiatric treatment nor records pertaining to the 11 periods of hospitalization for urinary tract infections have been obtained.

Moreover, the medical evidence of record does not adequately address whether the Veteran's service-connected disabilities are sufficient by themselves to render him unemployable.

Therefore, the Board has concluded that further development of the record is in order before the Board decides this appeal.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The Veteran should be requested to provide the names, addresses and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folders, pertaining to treatment or evaluation of his service-connected disabilities during the periods of these claims.

2.  Then, the RO should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Then, the Veteran should be afforded a VA examination or examinations to determine the nature and extent of all impairment due to his service-connected psychiatric disability and to determine the impact of all of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The claims folder must be made available to and reviewed by the examiner(s).  

The RO should ensure that the psychiatric examiner provides all information required for rating purposes.  

In addition an appropriate examiner should determine the nature and extent of the impairment from the Veteran's other service-connected disabilities and provide an opinion as to whether those disabilities are sufficient by themselves or in combination with the Veteran's psychiatric disability to preclude him from obtaining and maintaining any form of substantially gainful employment consistent with his education and industrial background.

The rationale for all opinions expressed must also be provided.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

